Pee Cueiam,
The def'iSudanhwas admittedly the lowest bidder for the erection of defendant’s building. It does not follow, however, that because he was the lowest bidder the defendant was bound to award him the contract. The fact that, upon the opening of the bids, either the architect or the defendant may have said to the plaintiff, “ You are the lucky man,” amounts to nothing more than a recognition of the fact that he was the lowest bidder. After the bids had been opened, it was the right of the defendant to inquire into the fitness and ability of the respective bidders to fulfil the contract. He was not bound to award it to a bidder who lacked either the skill, experience, or ability to properly perform the contract. In this case the contract never was awarded to the plaintiff. There were a number of questions to be settled when the defendant and the bidder were brought together, before their minds could be said to have agreed upon anything.
The learned judge below submitted the case to the jury under proper instructions, and their verdict is the end of the matter. ,
Judgment affirmed.